Order; Dissent to Order by Chief Judge KOZINSKI; Dissent to Order by Judge BEA; Opinion by Judge MARBLEY.
ORDER
The opinion filed June 22, 2012, and published at 682 F.3d 1238, is amended as follows:
On page 1243, left column, line 14, add the following footnote after the citation to United States v. Ressam: <In United States v. Hinkson, 585 F.3d 1247 (9th Cir. 2009) (en banc), we adopted a two-part test to more precisely and objectively apply our review for abuse of discretion. First we “consider whether the district court identified the correct legal standard for decision of the issue before it. Second, the test then requires us to determine whether the district court’s findings of fact, and its application of those findings of fact to the correct legal standard, were illogical, implausible, or without support in inferences that may be drawn from facts in the record.” Hinkson, 585 F.3d at 1251. >
This footnote shall be designated as footnote 5, and the subsequent footnote, on page 1243, left column, line 35, shall be designated as footnote 6.
With this amendment, the panel has voted unanimously to deny the petition for rehearing. Judge M. Smith voted to deny the petition for rehearing en banc, and Judges Kleinfeld and Marbley so recommend.
A judge of this court called for this case to be reheard en banc. A vote was taken, and a majority of the active judges of the court did not vote for a rehearing en banc. Fed. R.App. P. 35(f).
The petition for panel rehearing and rehearing en banc is therefore DENIED. *416No further petitions for panel or en banc rehearing will be entertained in this case.